            Case 3:21-mj-00113      Document 1-2       Filed 05/28/21     Page 1 of 12

     3:21-mj-00113


STATE OF OREGON                       )
                                      ) ss:                  AFFIDAVIT OF MICAH CORING
County of Multnomah                   )

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Micah Coring, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.       I am a Senior Special Agent with the Federal Protective Service (FPS) and have

been since 2009. My current assignment is the Federal Protective Service Field Office in

Portland, Oregon, where I am assigned to investigate general crimes. I am also a liaison for the

Federal Bureau of Investigation’s Joint Terrorism Task Force (JTTF) and the FPS agency

representative for the Titan Fusion Center. I graduated from the Federal Law Enforcement

Training Center’s Criminal Investigator Training Program in August 2009. I have experience

investigating crimes against federal employees and federal property, including threats and

assaults on federal government employees, and damage to federal buildings and property.

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Anthony AMOSS. As set forth below, I have probable cause to believe that on three occasions

AMOSS committed or attempted to commit Destruction of Government Property of a federal

building, specifically the Mark O. Hatfield United States Courthouse and the Portland Field

Office of the Immigration and Custom Enforcement (ICE), in violation of 18 U.S. Code § 1361.

       3.      The facts set forth in this affidavit are based on my own personal knowledge,

knowledge obtained from other individuals during my participation in this investigation,

including other law enforcement officers, interviews of witnesses, my review of records related

to this investigation, communication with others who have knowledge of the events and


 Page 1 – Affidavit of Micah Coring
            Case 3:21-mj-00113       Document 1-2        Filed 05/28/21      Page 2 of 12




circumstances described herein, and information gained through my training and experience.

Because this affidavit is submitted for the limited purpose of establishing probable cause in

support of the application for an arrest warrant, it does not set forth each fact that I or others have

learned during this investigation.

                                          Applicable Law

       4.      18 U.S.C. ௗ1361 makes it an offense to willfully injure or commit any

depredation against any property of the United States, or of any department or agency thereof, or

any property which has been or is being manufactured or constructed for the United States, or

any department or agency thereof, or attempts to commit any of the foregoing offenses.

                                   Statement of Probable Cause

       5.      Since on or about May 26, 2020, protesters have gathered regularly in Portland

public areas including Elizabeth Caruthers Park, Lownsdale Square, Chapman Square, and Terry

Schrunk Plaza among others. The Multnomah County Justice Center, which contains Portland

Police Bureau’s (PPB) Central Precinct and the Multnomah County Detention Center (MCDC),

the Mark O. Hatfield United States Courthouse (Hatfield Courthouse), and the Edith Green-

Wendell Wyatt Federal Building are across the street from three of these public areas.

       6       The federal government owns the entire city block (Block #24) occupied by the

Hatfield Courthouse. Easements have been granted for the sidewalks surrounding the Hatfield

Courthouse, but the property boundary extends past the sidewalks and into the streets

surrounding the courthouse, as shown below:




 Page 2 – Affidavit of Micah Coring
           Case 3:21-mj-00113     Document 1-2       Filed 05/28/21    Page 3 of 12




      7.      The federal government leases the entire facility occupied by ICE, located at

ICE facility located at 4310 S Macadam Ave in Portland, OR., as depicted below.




Page 3 – Affidavit of Micah Coring
             Case 3:21-mj-00113      Document 1-2       Filed 05/28/21      Page 4 of 12




        8.      When they have occurred, Portland protests have often been followed by nightly

criminal activity in the form of vandalism, destruction of property, looting, arson, and assault.

As a result, the Hatfield Courthouse and the ICE facility have experienced significant damage to

the façade and building fixtures during the last year. Additionally, mounted building security

cameras and access control devices have been vandalized or stolen. Other federal properties in

Portland which have experienced heavy vandalism over the last 10 months include the historic

Pioneer Federal Courthouse, the Gus Solomon Courthouse, the Edith Green Wendall Wyatt

Federal Office Building, and the Citizenship and Immigration Service Building. Federal officials

estimate $2.3 million in damage has been inflicted on federal buildings in Oregon during the

year’s protests, including $1.6 million in damage to the Hatfield US Courthouse. FPS law

enforcement officers, Deputy U.S. Marshals, Boarder and Customs Enforcement Agents, and

other federal law enforcement officers working to protect the Hatfield Courthouse have been

subjected to threats, aerial fireworks (including mortars), high intensity lasers targeting officers’

eyes, thrown rocks, bottles, and balloons filled with paint from demonstrators while preforming

their duties.

        Hatfield Courthouse Damage – March 13-14, 2021

        9.      Beginning March 10, 2021, the General Services Administration and the FPS

began the process of removing the fence surrounding the Hatfield Courthouse. These barriers

had been erected during the summer of 2020 to protect the facility from nightly vandalism. By

the afternoon of March 13, 2021 all fencing, concrete barriers and plywood had been removed

from the facility. Later that evening, a number of windows were broken on the west side of the

courthouse.


 Page 4 – Affidavit of Micah Coring
           Case 3:21-mj-00113         Document 1-2       Filed 05/28/21      Page 5 of 12




       10.     A Multnomah County Sheriff’s Deputy operates exterior Closed-Circuit Video

(CCV) cameras at the Multnomah County Justice Center which borders the Hatfield Courthouse

to the south. The cameras cover the area between the two buildings, some of the main entry to

the courthouse and views to the front of both buildings. The deputy provided footage recorded

the night of March 13, 2021, and the early morning of March 14, 2021. I reviewed the footage

and saw an individual later identified as AMOSS throw 9 objects in the direction of the Hatfield

Courthouse windows. Below are photos of the security video taken on March 13 – 14, 2021

showing AMOSS.




       11.     On April 22, 2021, I received damage costs from a General Services

administration (GSA) Project Manager. The documents included photos of windows broken from

March 11-March 14, 2021 at the Hatfield Courthouse and an itemized bill for window

replacement and labor. The GSA Project Manager noted that the windows at this location require

a special film for impact, graffiti, and tint, causing the price to be higher than glass. The bill for

window replacement totaled $143,513.50. Photos of some of the damaged windows are below.

 Page 5 – Affidavit of Micah Coring
         Case 3:21-mj-00113     Document 1-2   Filed 05/28/21   Page 6 of 12




///

///

///




 Page 6 – Affidavit of Micah Coring
          Case 3:21-mj-00113         Document 1-2       Filed 05/28/21     Page 7 of 12




       ICE Facility Damage – March 20, 2021

       12.     I reviewed video retrieved from the CCV system located at the ICE facility for

March 20, 2021 between April 14-20, 2021. In the videos, I observed AMOSS throw 4 objects at

the facility on March 20, 2021. Based on my observations, and using still images from the

security video, I created a flier for law enforcement circulation asking for assistance in

identifying AMOSS. Several photographs used in that flier appear below.

///

///

///

///

 Page 7 – Affidavit of Micah Coring
         Case 3:21-mj-00113     Document 1-2     Filed 05/28/21    Page 8 of 12




      13.    Photos of collected rocks and damaged windows found at the scene on March 20,

2021 appear below:




 Page 8 – Affidavit of Micah Coring
          Case 3:21-mj-00113       Document 1-2      Filed 05/28/21     Page 9 of 12




       ICE Facility Damage – April 1, 2021

       14.    Additionally, I reviewed video retrieved from the CCV system located at the ICE

facility for April 1, 2021 from April 14-20, 2021. In the videos, I observed AMOSS throw 36

objects at the facility on April 1, 2021. Photos of AMOSS in the April 1, 2021 video are below.




       15.    On April 1, 2021, AMOSS was arrested by FPS at the ICE facility for Failure to

Comply with Lawful Directions of Federal Law Enforcement (Title 41 CFR 102-74.385) for

remaining on property after the Long Range Acoustic Device (LRAD) warning had been given

and for Preservation of Property (Title 41 CFR 102-74.380) for uprooting and burning a

landscaping plant. Photos taken during AMOSS’ booking process are below.




 Page 9 – Affidavit of Micah Coring
         Case 3:21-mj-00113        Document 1-2       Filed 05/28/21     Page 10 of 12




       16.     Protest events in Portland are primarily attended by people in “black block,” a

term used to describe the all black, nondescript clothing. ANTIFA and other groups have stated

that the intent of wearing “black block” is to protect members of the group willing to take “direct

action” by making it difficult for law enforcement to identify individuals and further

anonymizing them (“direct action” is most often a criminal act of vandalizing property or

assaulting people).

       17.     During my viewing of security footage taken of the Hatfield Courthouse

surroundings and the ICE facility, both live and recorded, I was able to readily identify AMOSS

by his distinctive attire. In the video footage of March 13 - 14, and again on March 20, I

observed that AMOSS was attired in a red hat, dark rimmed glasses, and a black and white

sweatshirt with a black fist on the chest. Additionally, AMOSS wore a distinct blue

UnderArmor brand backpack on March 20. Prior to AMOSS’s arrest on April 1, FPS officers

recognized AMOSS from the flyer I issued the week prior. Nearly all people seen in the March



 Page 10 – Affidavit of Micah Coring
          Case 3:21-mj-00113        Document 1-2       Filed 05/28/21     Page 11 of 12




13 - 14, March 20, and April 1 videos are attired in black block with very little variations in

shade or style. AMOSS’s appearance in contrast was a marked difference and easy to follow in

video. Additionally, On April 1, AMOSS was in possession of a blue UnderArmor backpack

matching the one seen in the March 20, 2021 video.

       18.      On April 29, 2021, I received a repair quote from the owner of the ICE facility.

The repair estimate is for two line items. The first is the replacement of 7 broken insulated

windows at a cost of $9,152.00. The second is for the replacement of 9 broken insulated

windows at a cost of $11,925.00. The owner stated, to the best of his knowledge the first 7

windows were broken by vandals on March 20, 2021 and the additional 9 windows were

broken on April 1, 2021.

                                            Conclusion

       19.      Based on the foregoing, I have probable cause to believe the following:

       A.       That on March 13, 2021, Anthony AMOSS willfully damaged and destroyed, and

attempted to damage or destroy, property owned by the United States, that is, glass windows of

the Mark O. Hatfield United States Courthouse, which damage exceeds $1000, in violation of 18

U.S.C § 1361;

       B.       That on March 20, 2021, Anthony AMOSS willfully damaged and destroyed , and

attempted to damage or destroy, property leased by the United States, that is, glass windows of

the Portland Field Office of Immigration Customs Enforcement, which damage exceeds $1000,

in violation of 18 U.S.C § 1361; and

       C.       That on April 1, 2021, Anthony AMOSS willfully damaged and destroyed, and

attempted to damage or destroy, property owned by the United States, that is, glass windows of


 Page 11 – Affidavit of Micah Coring
         Case 3:21-mj-00113         Document 1-2      Filed 05/28/21    Page 12 of 12




the Mark O. Hatfield United States Courthouse, which damage exceeds $1000, in violation of 18

U.S.C § 1361.

       And I therefore request that the Court issue a criminal complaint and arrest warrant

charging AMOSS with these offenses.

       19.      Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Greg

Nyhus. AUSA Nyhus informed me that in his opinion, the affidavit is legally and factually

sufficient to establish probable cause to support the issuance of the requested criminal complaint

and arrest warrant.

                                                      (By telephone)
                                                     Micah CORING
                                                     Senior Special Agent
                                                     Federal Protective Service

       Sworn to by telephone or other reliable means in accordance with Fed. R. Crim. P. 4.1 at

___________
  12:56 pm am/pm
            xxxxxx on May ________,
                             28     2021.



                                                     ____________________________________
                                                     HONORABLE YOULEE YIM YOU
                                                     United States Magistrate Judge




 Page 12 – Affidavit of Micah Coring
